Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Don Boyd appeals the district court’s order adopting the magistrate judge’s recommendation to dismiss Boyd’s civil complaint against Defendants. We have reviewed the record and discern no reversible error. Accordingly, we affirm the district court’s judgment. Boyd v. Blue-stein, Nichols, Thompson & Delgado, LLC, No. 3:15-cv-04791-JFA, 2016 WL 1258326 (D.S.C. Mar. 81, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED